BYLAWS OF FX ENERGY, INC. A NEVADA CORPORATION AS AMENDED MAY 24, 2010 TABLE OF CONTENTS PAGE ARTICLE I OFFICES 1 Section 1.01 Registered Office 1 Section 1.02 Locations of Offices 1 ARTICLE II STOCKHOLDERS 1 Section 2.01 Annual Meeting 1 Section 2.02 Special Meetings 1 Section 2.03 Place of Meetings 1 Section 2.04 Notice of Meetings 1 Section 2.05 Waiver of Notice 1 Section 2.06 Fixing Record Date 2 Section 2.07 Voting Lists 2 Section 2.08 Quorum 2 Section 2.09 Vote Required 2 Section 2.10 Voting of Stock 3 Section 2.11 Proxies 3 Section 2.12 Nomination of Directors 3 Section 2.13 Inspectors of Election 4 Section 2.14 Election of Directors 4 Section 2.15 Business at Annual Meeting 4 Section 2.16 Business at Special Meeting 4 Section 2.17 Written Consent to Action by Stockholders 5 Section 2.18 Procedure for Meetings 5 ARTICLE III DIRECTORS 5 Section 3.01 General Powers 5 Section 3.02 Number, Term, and Qualifications 5 Section 3.03 Vacancies and Newly Created Directorships 5 Section 3.04 Regular Meetings 5 Section 3.05 Special Meetings 6 Section 3.06 Meetings by Telephone Conference Call 6 Section 3.07 Notice 6 Section 3.08 Quorum 6 Section 3.09 Manner of Acting 6 Section 3.10 Compensation 6 Section 3.11 Presumption of Assent 7 Section 3.12 Resignations 7 Section 3.13 Written Consent to Action by Directors 7 Section 3.14 Removal 7 ii PAGE ARTICLE IV OFFICERS 7 Section 4.01 Number 7 Section 4.02 Election, Term of Office, and Qualifications 7 Section 4.03 Subordinate Officers, Etc. 7 Section 4.04 Resignations 7 Section 4.05 Removal 8 Section 4.06 Vacancies and Newly Created Offices 8 Section 4.07 The Chairman of the Board 8 Section 4.08 The President 8 Section 4.09 The Vice-Presidents 8 Section 4.10 The Secretary 9 Section 4.11 The Treasurer 9 Section 4.12 Salaries 10 Section 4.13 Surety Bonds 10 ARTICLE V EXECUTION OF INSTRUMENTS, BORROWING OF MONEY, AND DEPOSIT OF CORPORATE FUNDS 10 Section 5.01 Execution of Instruments 10 Section 5.02 Loans 10 Section 5.03 Deposits 11 Section 5.04 Checks, Drafts, Etc. 11 Section 5.05 Bonds and Debentures 11 Section 5.06 Sale, Transfer, Etc. of Securities 11 Section 5.07 Proxies 11 ARTICLE VI CAPITAL STOCK 12 Section 6.01 Stock Certificates 12 Section 6.02 Transfer of Stock 12 Section 6.03 Regulations 12 Section 6.04 Maintenance of Stock Ledger at Principal Place of Business 12 Section 6.05 Transfer Agents and Registrars 13 Section 6.06 Closing of Transfer Books and Fixing of Record Date 13 Section 6.07 Lost or Destroyed Certificates 13 ARTICLE VII EXECUTIVE COMMITTEE AND OTHER COMMITTEES 14 Section 7.01 Executive Committee 14 Section 7.02 Other Committees 14 Section 7.03 Proceedings 14 Section 7.04 Quorum and Manner of Acting 14 Section 7.05 Resignations 14 Section 7.06 Removal 15 Section 7.07 Vacancies 15 Section 7.08 Compensation 15 iii PAGE ARTICLE VIII INSURANCE AND OFFICER AND DIRECTOR CONTRACTS 13 Section 8.01 Indemnification 13 Section 8.02 Advances 13 Section 8.03 Scope of Indemnification 14 Section 8.04 Insurance 14 Section 8.05 Officer and Director Contracts 14 ARTICLE IX FISCAL YEAR 14 ARTICLE X DIVIDENDS 15 ARTICLE XI AMENDMENTS 15 CERTIFICATE OF SECRETARY 15 iv BYLAWS OF FX ENERGY, INC. ARTICLE I OFFICES Section1.01 Registered Office.The registered office shall be in the city of Reno, Washoe County, Nevada.[As amended February 25, 2005.] Section1.02 Locations of Offices.The corporation may also have offices at such other places both within and without the state of Nevada as the board of directors may from time to time determine or the business of the corporation may require. ARTICLE
